DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
1)	On page 1, in paragraph 00001, line 2:  The term “pending” should be changed to the phrase --now abandoned--. 
2)	On page 6, in line 4:  The term “discloses” should be changed to --disclosed--. 
3)	On page 12, in paragraph 00021, line 4:  The letter “D” should be changed to 
--E--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2016/0016028 to Thompson et al.  With respect to claim 1, Thompson et al. ‘028 shows the claimed limitations of a guidance device (100) comprising:  a body (102) having a top surface (104) (as shown in Figures 1-3 and as described on page 1, in paragraph 0014) including rulings comprising three full-length vertical lines (FLVL), left, right, and middle FLVL (i.e., element 150 and the lines on either side thereon as shown in Figure 4 and as described on page 3, in paragraphs 0025 & 0026; furthermore, paragraph 0026 states that “the inferred lines can extend fully to the sides 110 of the main body 102”), wherein the middle FLVL (150) divides the left side of the guidance device (100) from the right side (as shown in Figures 1 & 4 and as described on page 2, in paragraph 0018 and on page 3, in paragraph 0025), the left and right FLVL are arranged symmetrically with respect to the middle FLVL, and the left FLVL is arranged asymmetrically with respect to the left side of the guidance device (also as shown in Figure 4), and three full-length horizontal lines (FLHL), far, near, and middle FLHL (i.e., elements 152 disposed along transverse axes T1, T2 and T3 as shown in Figure 4 and as described on page 3, in paragraphs 0025 & 0026; moreover, paragraph 0026 states that “the inferred lines can extend fully to the sides 110 of the main body 102”) and a bottom surface (106) (also as shown 


in Figures 2 & 3 and as described on page 1, in paragraph 0014).  With respect to the limitations “wherein the rulings are adapted to provide body position targets to the user” and “wherein the middle FLHL divides the far half of the guidance device from the near half” as recited in claims 1 and 2, respectively, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPS 138.
With respect to claims 3-6, the reference further discloses limitations wherein the middle FLHL (i.e., the line 152 disposed along transverse axis T2 as shown in Figure 4) divides the far half of the guidance device (100) from the near half (also as shown in Figure 1 and as described on page 2, in paragraph 0018 and on page 3, in paragraphs 0025 & 0026); wherein the near and far FLHL (i.e., the lines 152 respectively disposed along transverse axes T3 and T1 as shown in Figure 4) are arranged symmetrically with respect to the middle FLHL and the near FLHL is arranged asymmetrically with respect to the near half of the guidance device (100) (also as shown in Figure 4); a first auxiliary FLHL between the near FLHL and the middle FLHL (as shown in Figure 4 and as described on page 3, in paragraphs 0025 & 0026); and first movement rulings symmetrically spaced from the middle FLVL (also as shown in Figure 4 and as described on page 3, in paragraphs 0025 & 0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. ‘028 in view of U.S. Pat. No. 2013/0180048 to Saltzman.  With respect to claims 7-13, Thompson et al. ‘028 further discloses the use of second movement rulings symmetrically spaced from the middle FLVL; two FLHL asymmetrically located in the far half and in the near half of the guidance device (100); another FLHL in the far half and in the near half of the guidance device (100) (as shown in Figure 4 and as described on page 3, in paragraphs 0025 & 0026).  However, Thompson et al. ‘028 does not disclose conditions wherein the first movement rulings are spaced 4” from the middle FLVL and wherein the second movement rulings are spaced 3” from the middle FLVL.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson et al. ‘028 with first movement rulings that are spaced 4” from the middle FLVL and with second movement rulings that are spaced 3” from the middle FLVL, since it has been held 

that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, Thompson et al. ‘028 does not specifically disclose conditions wherein the first movement rulings are labeled with a total distance between the rulings and wherein the second movement rulings are labeled with a total distance between the rulings.  Saltzman ‘048 provides the basic teaching of a guidance device (100) comprising:  a body having a top surface including rulings comprising a middle vertical line (104a) and a middle horizontal line (102a), and first and second movement rulings (104) symmetrically spaced from the middle vertical line, wherein the first and second movement rulings are labeled with distance indicia (108) (see Figures 1A-1C and page 2, paragraphs 0041-0043).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the device of Thompson et al. ‘028 with first movement rulings which are labeled with a total distance between the rulings and with second movement rulings which are labeled with a total distance between the rulings in order to “provide a visual aid with numbered measurements to give [a] user a specific visual reference spot as to placement of body parts during yoga exercise poses”, thereby allowing the user to “identify which distances are comfortable, stay consistent from practice to practice, and keep track of progress” as taught by Saltzman ‘048 (see page 1, paragraph 0003 and page 2, paragraph 0041 of Saltzman ‘048). 
With respect to claims 14 and 15, Thompson et al. ‘028 as modified by Saltzman ‘048 does not specifically disclose conditions wherein one of the FLHL located in the near half is 12 inches from the bottom edge and wherein one of the FLHL located in the near half is 17 inches from the bottom edge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson et al. ‘028 as modified by Saltzman ‘048 with an FLHL located in the near half which is 12 inches from the bottom edge and with an FLHL located in the near half which is 17 inches from the bottom edge, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Marrello ‘924, Aldridge et al. ‘588, Marrello ‘406, Jordan ‘279, Springer ‘077, Nguyen ‘501, Saltzman ‘278, Thompson et al. ‘277, Saltzman ‘476, Saltzman ‘589, Seymour ‘161, Burch ‘681, Hasta ‘372, Burch ‘718, Hasta ‘057, Tamayo ‘980, Tamayo ‘979, Hasta ‘978, Hasta ‘345, Service ‘602, Service ‘119, Service ’77, Drumm ‘093, Howlett-Campanella ‘635, Koenig ‘692, Prinzmetal ‘915, Marques ’88, Prinzmetal ‘373, Marquez ‘013, Howlett-Campanella ‘635 and Marrello ‘922.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673